AO 72A
(Rev. 8/82)

 

Case 5:21-cv-00025-LGW-BWC Document 14 Filed 08/10/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia

Wapcross Dibiston
LEONARD WIMBERLY, JR., *
*
Plaintiff, * CIVIL ACTION NO.: 5:21-cv-25
*
Vv. *
+e
MARC HORNE; DALTON SANTIAGO; and *
JONATHAN DANIELS, *
*%
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. No party to this action filed
Objections to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge's Report and
Recommendation as the opinion of the Court and DISMISSES
Plaintiff’s Fourteenth Amendment claims and his monetary damages
claims against Defendants. Plaintiff’s excessive force claims

against all Defendants and his failure to intervene claims

 
AO 724A
(Rev. 8/82)

 

Case 5:21-cv-00025-LGW-BWC Document 14 Filed 08/10/21 Page 2 of 2

against Defendants Santiago and Daniels remain pending. Id.;

Dkt. No. 13.

SO ORDERED, this J of ~ | x 2021.

HON|. LISA GODBEY WOOD, JUDGE
UNITEY STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
